
	

115 HRES 870 IH: Expressing the sense of the House of Representatives with respect to the Special Counsel assigned to investigate Russian interference with the 2016 Presidential election and related matters, and for other purposes.
U.S. House of Representatives
2018-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		115th CONGRESS
		2d Session
		H. RES. 870
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2018
			Mr. Rokita submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the House of Representatives with respect to the Special Counsel assigned
			 to investigate Russian interference with the 2016 Presidential election
			 and related matters, and for other purposes.
	
 Whereas Robert Mueller III has served as the Special Counsel assigned to investigate Russian interference with the 2016 Presidential election and related matters since May 17, 2017;Whereas the expenses associated with this investigation were $6.7 million in its first five months;Whereas at the established rate of spending, the investigation has likely cost the American taxpayers over $17 million;Whereas the matter of potential interference in elections by the Russian Federation has been investigated before and during the same time by other authorized powers including the Department of Justice, American intelligence agencies, and committees of both the House of Representatives and the Senate;Whereas no sanctioned investigation has found evidence of collusion between the 2016 Presidential campaign of Donald J. Trump and the Russian Federation;Whereas no charges presently introduced by Robert Mueller III have been related to collusion between a political campaign and a foreign government; andWhereas a failure to resolve this investigation swiftly and accurately threatens to question the legitimacy of future elections held in the United States: Now, therefore, be it
 That the House of Representatives—(1)expresses the need for a swift resolution into the investigation by the Special Counsel into Russian interference during the 2016 Presidential election and related matters to preserve the integrity of our democratic institutions; and(2)demands that within thirty days of the adoption of this resolution, the investigation be concluded or the Special Counsel should report to the House on the status of the investigation with an anticipated date of conclusion of the investigation to ensure that the legitimacy of future elections is not questioned.
